            Case 6:20-cv-00812-ADA Document 45 Filed 04/22/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                           Nos. 6:20-cv-00812-ADA
BRAZOS LICENSING AND DEVELOPMENT,                          6:20-cv-00813-ADA
                                                           6:20-cv-00814-ADA
                Plaintiff,                                 6:20-cv-00815-ADA
                                                           6:20-cv-00902-ADA
       v.                                                  6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.,                               JURY TRIAL DEMANDED
                Defendant.


      REPLY STATUS REPORT RE: INTER-DISTRICT MOTION TO TRANSFER

       Brazos hereby notifies the Court that, pursuant to the parties’ agreement, briefing relating

to Juniper’s Motion to Transfer Venue to the Northern District Court will be completed by April

30, 2021, which is approximately 5 weeks prior to the Markman hearing, currently scheduled for

June 3, 2021. See Case No. 6:20-cv-00812, Dtk. 38. Brazos will file its opposition brief on

April 23, 2021, and Juniper will file its reply by April 30, 2021.




Dated: April 22, 2021                             /s/ Raymond W. Mort, III
                                                  Raymond W. Mort, III
                                                  Texas State Bar No. 00791308
                                                  raymort@austinlaw.com
                                                  THE MORT LAW FIRM, PLLC
                                                  100 Congress Avenue, Suite 2000
                                                  Austin, Texas 78701
                                                  tel/fax: (512) 677-6825

                                                  David M. Stein
                                                  Texas State Bar No. 797494
                                                  dstein@brownrudnick.com
                                                  Sarah G. Hartman
                                                  California State Bar No. 281751
                                                  shartman@brownrudnick.com
                                                  BROWN RUDNICK LLP
Case 6:20-cv-00812-ADA Document 45 Filed 04/22/21 Page 2 of 2




                              2211 Michelson Drive, 7th Floor
                              Irvine, California 92612
                              telephone: (949) 752-7100
                              facsimile: (949) 252-1514

                              Edward J. Naughton
                              (admitted pro hac vice)
                              enaughton@brownrudnick.com
                              Rebecca MacDowell Lecaroz
                              (admitted pro hac vice)
                              rlecaroz@brownrudnick.com
                              BROWN RUDNICK LLP
                              One Financial Center
                              Boston, Massachusetts 02111
                              telephone: (617) 856-8200
                              facsimile: (617) 856-8201

                              Alessandra C. Messing
                              New York State Bar No. 5040019
                              amessing@brownrudnick.com
                              Timothy J. Rousseau
                              New York State Bar No. 4698742
                              trousseau@brownrudnick.com
                              BROWN RUDNICK LLP
                              7 Times Square
                              New York, New York 10036
                              telephone: (212) 209-4800
                              facsimile: (212) 209-4801

                              Counsel for Plaintiff
                              WSOU Investments, LLC d/b/a
                              Brazos Licensing and Development




                              2
